Title: To George Washington from Brigadier General Hugh Mercer, 14 July 1776
From: Mercer, Hugh
To: Washington, George



Sir,
Perth Amboy [N.J.] 14 July 1776

This Morning Lord Howe sent Lt Reeve of the Eagle Man of War, with a flag of Truce to this Post—He delivered me the Letters which accompany this—Nothing worthy your attention has happened here since I had the honor to re[c]eive your Instructions of the 11th Inst. by Mr Ross—The Enemies Guards in our view continue without any new movement—From their Number it is probable that two Regiments encamp near this End of Staten Island—We have been able however to procure no certain Intelligence of their Situation—No Person has yet come over to us, nor is it easy to find one of our Friends duely qualifyed or ready to undertake the business of a Spy on the Island. About four Hundred of the Pennsyl. Rifle Battalion have joind us—and another Party of the Same Regiment is on its way; from This last I have ordered One hundred Men to take post at the Ferries of Pasiac and Hackensack & shall releive all the Jersey Militia, as soon as Reinforcements arrive. When the two Battalions of Rifle men and one of Musketry from Pennsyl., are posted from hence to the Ferries towards N. York a favourable opp[ortunit]y may probably offer to surprize the Enemies Small posts—Boats may I think be procured—and the Rifle Men would be happy to be so employd—Such an enterprize is not suspected by the Enemy, nor beleivd to be under consideration here. I have the honor to be Sir your Excellencys most obedt Servt

H. Mercer

